 In the Matter ofM. H. BIRGE ANDSONS COMPANYandUNITED WALLPAPER CRAFTSMEN AND WORKERS OF NORTH AMERICACase No. R-426.-Decided February 1.5, 1938Wall Paper ManufacturingIndustry-Investigation of Represcntato es:con-troversy concerning representation of certainspecific employees:rival organi-zations; controversy between rival organizations as to appropriate bargainingunit-Unit Appropriate for CollectiveBargaining:proposal of petitioning unionto include hand printers,screen process printers,and the engraver in estab-lished craft unit of skilled employees;craft unit of skilled employees ; craftunit held inappropriate for these employees;wage differentials;history ofcollective bargaining relations in plant and industry-Order: dismissing petition.Mr. Peter J. Crotty,for the Board.Locke, Babcock, Hollister d Brown,byMr. G. C. Lea,ofBuffalo,N. Y., for the Company.Mr. Rudolph Heinl,of Chicago, Ill., for the United.Mr. Hugh ThompsonofBuffalo,N. Y., andMr. Claude R. Kramer,of Massillon, Ohio, for Local 138.Mr. D. R. Dimick,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn September 4, 1937, United Wall Paper Craftsmen and Workersof North America, herein called the United, filed with the RegionalDirector for the Third Region (Buffalo, New York) a petition al-leging that a question affecting commerce had arisen concerning therepresentation of employees of M. H. Birge and Sons Company,Buffalo, New York, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 1, 1937, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to pro-vide for an appropriate hearing upon due notice.On November 5, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, upon314 DECISIONS AND ORDERS315the United, and upon the United Wall Paper Workers, Local 138,affiliatedwith the Committee for Industrial Organization, hereincalledLocal 138, a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to the notice,a hearing was held on November 22, 1937, at Buffalo, New York,before George Bokat, the Trial Examiner duly designated by theBoard.The Board and the Company were represented by counsel,the United by its business agent, and Local 138 by a regional directorof the Committee for Industrial Organization.All parties partici-pated in the hearing.Full opportunity to be heard, to examine andto cross-examine witnesses, and to introduce evidence bearing on theissue was afforded all parties.During the course of the hearing theTrial Examiner made several rulings on motions and on objectionsto the admission of evidence.A motion was made that the petitionbe amended to include one engraver.The Trial Examiner grantedthe motion.The Board has reviewed the rulings of the Trial Exam-iner and finds no prejudicial errors were committed. The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.ME BUSINESS OF THE COMPANYAl.H. Birge and Sons Company is a New York corporation whichowns and operates at Buffalo, New York, a plant for the manufacture,printing, sale and distribution of wall paper.The Company employsapproximately 293 employees of 'which about 245 are engaged in pro-duction and maintenance.The others are salesmen, clerks, and super-visory officials.Included among the 245 employees are approxi-mately six hand printers, twelve screen process printers, and oneengraver.The Company purchases from 40 to 60 per cent of its raw materialsoutside of the State of New York. Clay, paper stock, glue, colors,and materials for colors constitute the greater part of the raw mate-rials used in the manufacturing of wall paper. Paper stock is largelyobtained in Massachusetts; the clay comes from Georgia; the gluesoriginally come from Illinois but are purchased through the localhouse of Armour & Company. The Company ships to customers out-side of the State of New York about 80 per cent of its finishedproducts.Salesmen, 14 in number, are employed by the Company and travelall over the country.They receive orders from customers in the fieldand transmit the orders directly to the Buffalo plant.The Companyadvertises inmagazines and trade journals having a nationalcirculation. 316NATIONALLABOR RELATIONS BOARDII.THEORGANIZATIONS INVOLVEDUnited Wall Paper Craftsmen and Workers of North America, isa labor organization affiliated with the American Federation of La-bor, admitting to its membership all workers excluding clerical work-ers and supervisory officials.UnitedWall Paper Workers, Local 138, is a labor organizationaffiliatedwith the Committee for Industrial Organization. 'The, rec-ord is silent as to the classes of the Company's employees eligible formembership in this organization.IIII.THE APPROPRIATE UNITFor approximately the past 40 years the United or its predecessorshas bargained exclusively with the Company for three crafts, namely,machine printers, color mixers, and print cutters.'The Company'semployees in the three crafts total approximately 40 or 50. In aDecision of the National Labor Relations Board dated May 14, 1936,itwas held that the employees of the Company in the three craftsconstitute a unit appropriate for the purpose of collective bargain-ing.2In the same Decision the United was designated as the ex-clusive representative of all the employees in the unit.Until 1937,the United did not solicit as members or seek to represent any em-ployees of the Company other than those belonging to the threecrafts.In October 1936, the Boards of the United had a meeting in NewYork, and there decided on a policy of organizing all employees withthe exception of- clerical workers and supervisory employees in the32 wall paper plants located in the United States.At the time ofthe hearing the United had signed closed-shop agreements, identicalin their terms, covering the employees in 29 of the 32 plants.Theplant of the Company involved here was one of the three plantswhich was not covered by such an agreement. Indeed, it was notuntil about June 1937 that the United began its organization driveat the Company's plant or sought membership among the employeesof the Company except in the three craft groups.About three or four weeks prior to such organizational drive onthe part of the United, Local 138 began to organize employees of theCompany and the record indicates that a majority of the employees,excluding those in the three crafts theretofore organized by theUnited, had joined Local 138 by the time the United's organizationaldrive began.Apparently Local 138 did not attempt to secure mem-bers from the employees in the three crafts represented by the11 N. L. R. B., 731, 735.21 N. L. R. B., 731, 746.8So designated in the record. DECISIONS AND ORDERS317United.As a result of negotiations between the Company andLocal 138, the Company agreed that, effective July 1, 1937, workers,including the engraver, hand printers, and screen process printers,should be given a 10-per cent increase.The agreement apparentlydid not cover the employees belonging to the three crafts.The record indicates that during July 1937 a majority of the handprinters and screen process printers, together with the engraver,became affiliated with the United.It is under the foregoing circumstances that the United on Septem-ber 4, 1937, filed its petition for investigation and certification ofrepresentatives asking that it be designated the exclusive bargainingrepresentative for the hand printers, screen process printers, andengraver.Notwithstanding the wording of the petition, the recordindicates that the United in fact sought to have hand printers, screenprocess printers, and the engraver included as part of one unit madeup of such employees and the employees in the three crafts alreadyrepresented by the United.About September 17, 1937, the Company signed an agreement rec-ognizing Local 138 as the sole and exclusive collective bargainingagency for all employees of the Company, exclusive of the employeesin the three crafts, and subject to any determination of the Board asto the engraver, hand printers, and screen process printers.Theagreement, which is to remain in effect until September 1, 1938, fur-ther provides for a wage schedule which sets forth base rates, hours,and overtime.A few days prior to the execution of the above agreement, theCompany and the United executed a contract wherein the United wasrecognized as the sole and exclusive bargaining agency for the em-ployees in the three crafts.The agreement also provided that itshould apply to the engraver, hand printers, and screen processprinters if the Board determined that the United was the properrepresentative of such employees.The United states in support of its contention that the engraver,hand printers, and screen process printers should be represented bythe United and should not be included in an industrial unit as pro-posed by Local 138, that all, or most of such employees, are membersof the United, and that they are skilled workers performing workmore closely related to the work done by the employees within thethree crafts of the Company.Since the Company is apparently the only one of the 32 wallpaper manufacturing concerns in the United States which producesan exclusive and expensive type of hand-blocked and hand-printedwall paper, the hand printers and screen process printers engagedin such production occupy a somewhat unique position in the wallpaper manufacturing industry.As is true of the employees in the 318NATIONAL LABOR RELATIONS BOARDthree heretofore mentioned crafts, considerable skill is involved inthe performance of the work done by the hand printers, screenprocess printers, and the engraver.However, the same may be saidregarding the work of other employees in the plant, such as stamp-ers, engineers, and machinists, whom the United does not seek toinclude within the bargaining unit.The workers in the three crafts,as well as certain other employees of the Company, receive a sub-stantially higher wage as a remuneration for their services than dothe employees in question.Furthermore, as pointed out above, the United did not until July1937 solicit as members or seek to represent any employees of theCompany other than those belonging to the three crafts. It beganto seek other employees of the Company only after Local 138 startedto organize the employees on an industrial basis.The general policyadopted by the United in October 1936, did not contemplate theorganizing of wall paper manufacturing employees on the basishere sought by the United.That policy called for organizationupon an industrial basis in each of the wall paper plants in theUnited States.Thus, neither the former policy of the United northe policy invoked in October 1936 involve organization of the Com-pany's employees upon the basis asked for in the Petition forInvestigation and Certification.We feel that under all the circumstances the hand printers, screenprocess printers, and the engraver should not be considered as a sep-arate bargaining unit, or as a part of a bargaining unit composed ofsuch employees and the employees in the three crafts.We find, there-fore, that the unit asked for by the United is not appropriate forthe purpose of collective bargaining.IV. THE QUESTION CONCERNING REPRESENTATIONThe petition of the United, as pointed out in Section III above,relates solely to 19 specific employees, that is, the engraver, handprinters and screen process printers. It has been determined that aunit such as proposed does not constitute an appropriate unit for pur-poses of collective bargaining.We find, therefore, that no questionhas arisen concerning representation of the engraver, the hand print-ers, and the screen process printers employed by the Company.We do not at this time determine whether any question concerningrepresentation would arise if the Board were requested to certify therepresentatives of the employees of the plant exclusive of the threecrafts represented by the United.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : DECISIONS AND ORDERSCONCLUSION OF LAW319No question concerning representation of the engraver, the handprinters, and the screen process printers, as employees of the Com-pany exists within the meaning of Section 9 (c) of the NationalLabor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw the National Labor Relations Board hereby dismisses the Petitionfor Investigation and Certification filed by UnitedWall PaperCraftsmen and Workers of North America.